WilsoN, Judge:
These matters are presently before me on a remand from a classification proceeding decided by the first division of this court in S. E. Laszlo et al. v. United States, 34 Cust. Ct. 376, Abstract 59071. The judgment entered therein stated: “* * * that the matters be remanded to a single judge in reappraisement pursuant to the provisions of Title 28 U. S. C. § 2636 (d).”
The matters have been submitted for decision upon an agreed statement of facts entered into by and between counsel for the respective parties hereto.
Upon the agreed facts, I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of the involved merchandise and that such values are as follows:
*454Entry-No. Item Binoculars Case Total
847604 7 35_ $12. 20 $1. 00 $13. 20
74262 7 50 uncoatecL 12. 70 1. 20 13. 90
805967 7 50_ 13. 10 1. 20 14. 30
7 50_ 11. 30 1. 20 12. 50
10 50_ 11. 90 1. 20 13. 10
7 50 coated_ 12. 90 1. 20 14. 10
10 50_ 14. 80 1. 20 16. 00
I further find such values to be the dutiable values of said merchandise.
Judgment will be entered accordingly.